 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Teamster,Warehouse and Dairy Employees,LocalUnion 126 p d Inland Trucking Co andWesleyMedahnCo-Partnersd/b/aOshkoshReady-Mix Co.,Cook&Brown Lime Co , andInlandTruckingCoandWesleyMedahnCo-Partners d/b/aWaupun Ready-MixCase30-CB-204June 4 1969DECISION AND ORDERB5 MEMBERSFANNI\G BROW' A\D LAGORIAOn February 7 1969 Trial Examiner FrederickU Reel issued his Decision in the above-entitledproceedingfindingthatRespondenthadnotengagedin the unfair labor practices alleged in thecomplaintand recommending that the complaint bedismissedassetforthintheattachedTrialExaminer's DecisionThereafter,Charging PartiesOshkosh Ready-Mix Co and Waupun Ready-Mix'filedexceptions to the Trial Examiners Decisionand Respondentfiled cross-exceptions and a brief insupport of the Trial Examiners Decision A replybrief was also filed by Charging Parties OshkoshReady-Mix Co and Waupun Ready-MixPursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panelThe Board has reviewed the rulings of the TrialExaminer made at the hearing and tends that noprejudicial error was committedThe rulings arehereby affirmed The Board has considered the TrialExaminers Decision, and the entire record in thiscase including the exceptions, cross-exceptions andbriefsand hereby adopts the findings conclusionsand recommendations of the Trial Examiner 1ORDERPursuantto Section 10(c) of the National LaborRelationsAct,asamended the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner andhereby orders that the complaint herein be and itherebyisdismissedin its entirety'While this matter was pending before the Board one of the ChargingPartiesCook&Brown LimeCo fileda motion to withdraw as chargingpartyNo opposition to this Motion has beenfiledwiththeBoardAccordingly the motion is hereby granted'As itisunnecessary to our decision herein we do not pass on the TrialExaminer s analysis ofDollyMadisonIndustriesIncRichmond DairyDivisionCase5 CA 3475TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFREDERICKU RErt TrialExaminer This proceedingheard at Fonddu Lac,Wisconsin,on December 3 and 4,1968' pursuant to a charge filed the preceding May 2and a complaint issued October 29 2 presents questionsarising out of the efforts of the Respondent in the courseof bargaining for new contracts covering employees of theCharging Parties to obtain wage rates equivalent to thosepaid similar employees in another localityUpon the entire record ' including my obseivation ofthewitnessesand after due consideration of the briefsfiled by each of the parties, I make the followingFINDINGS OF FACTITHE BUSINESS OF THE EMPLOYERS AND TFIE LABORORGANIZATION INVOLVEDTheCharging Parties in this proceeding are eachengaged in the sale and delivery by truck of ready-mixedconcrete to building and construction sites and each ofthem annually receives materials valued in excess of$50,000 which originate outside the State of Wisconsin, inwhich these concerns conduct their businesses Each ofthem is therefore an employer engaged in commercewithin the meaning of the Act They will be referred tocollectivelyhereinas`theEmployersRespondent,herein called the Union is a labor organization within themeaning of Section 2(5) of the Act At all times materialherein each of the Employers recognized the Union as thestatutory bargaining representative for an appropriate unitof that Employer's employeesIITHE ALLEGED UNFAIR LABOR PRACTICESIn 1965 each of the Employers had executed a contractwith the Union to expire in the spring of 1968 Late inMarch 1968 bargaining negotiations commenced for newcontracts From the outset of these negotiations the unionrepresentativeDon Wetzel emphasized that a key uniondemand was to increase the wage rates in the newcontracts to the point where they equaled the rates paidfor similar work in the neighboring cities of AppletonNeenah and Menasha where a sister local of the Unionrepresented the employees The question presented by thislitigation iswhether the Union in pursuing this aimviolated Section 8(bX3) of the ActAt the time of the bargaining sessions in this case thewage rate for comparable employees in the Appleton areawas 22 cents per hour higher than the ratt, in Oshkosh(home of two of the Employers) and 47 cents per hourhigher than in Waupun (home of the third) The Appletonemployeeswere representedbyLocal563of theTeamsters while the Union has represented employees inOshkosh Fond du Lac, and Waupun and other locals ofthe Teamsters represented employees in Sheboygan and inGreen Bay'Alldates herein refer to theyear1968 except where otherwisespecifically noted`Throughout the hearing this case was consolidatedwithCase30-CB-217 involving the same Respondent but a differentCharging Partyand presenting issues similar to those raised here At the conclusion of thehearingupon the motion of ChargingParty in thatcaseand in theabsence of opposition fromthe otherparties thereto I dismissed thecomplaint inCase 30-CB-217'Pursuant to leave granted at the close of the hearing the ChargingParties submitted their proposedExhibit ; after thehearing closed Thatexhibit is hereby received in evidence over the objection of Respondentgoing to relevancy176 NLRB No 52 GENERAL TEAMSTER,LOCALUNION 126Although the Union's demand for parity with Appleton,and the Employers' resistance to that demand, was aconstant stumbling block during the negotiations, thespecific clause attacked in this litigation was not presentedto the Employers until July 10, after several bargainingsessions. The clause in question reads as follows:In the event the Construction Materials SuppliersLabor Agreement entered into between the Fox ValleyConstructionMaterialsSuppliersAssociation or itssuccessors, and General Drivers and Dairy EmployeesUnion Local No. 563, I.B.T., provides for a wage rate,on or after October 1, 1970, for ready mixed concretetruck drivers, in excess of that provided in . . . thisSection, then the wage rate to be paid to drivers, underthisAgreement, on or after October 1, 1970, shall bethe same as that provided for under the said Fox ValleyConstruction Materials Suppliers Labor Agreement.General Counsel contends that the Union insisted that thisclause be included in any contract it reached, and that thisinsistenceonwhatGeneralCounsel contends is anonmandatory subject of bargaining violated the Act. Ifind, however, that the Union did not insist on this clause,and that, even if it had so insisted, such conduct wouldnot have violated the Act.1.So far as this record shows, the clause quoted abovefirst appeared late in June in a contract executed by theSheboygan local of the Teamsters with a Sheboygancompany. Wetzel learned of this clause at that time, andpromptly used it in his then pending negotiations in Fonddu Lac and Oshkosh.4 He was successful in gettingLakeview Sand and Gravel Co., a Fond du Lac concern,toagree to this language early in July, and soonthereafter, on July 10, presented it to the Employers hereinvolved.As previously noted, however, the parties hadbeen in negotiations for several months, and the Union'sdemand for parity with the Appleton rates had been asubject of discussion before this language was presented.During the negotiations preceding the presentation ofthe clause in question, the Union had scaled down itsoriginal wage demands. By mid-April the Union's demandwas for an increase of 80 cents per hour the first year, 55cents the second, and 50 cents the third, or a totalincrease of $1.85 over the 3 years. Wetzel testified, and Icredit his testimony, that this demand was intended toencompass the 22 cents needed to achieve parity withAppleton plus what he regarded as a fair increase in rates,based on a recently executed contract by another union,theLaborers, which called for $1.55 over 3 years. Thecontract which the Union executed with Lakeview in Fonddu Lac calls for an increase of $1.55 over 3 years (45cents the first year, 50 the second, and 60 the third) plusthe parity clause quoted above. Describing his negotiationswith Lakeview at the end of June, Wetzel testified:We were still sitting at the point of $1.85 and theemployer and myself were arguing to the point of theLaborers only getting $1.55. I told him we had to havethe 22 cents differential, so I gave them the parityclause as an alternative. They could either give us the22 cents which we were demanding, or they could giveus the $1.55 and parity. Then they would have until theend of the agreement to find out if there was a wage'Somewhatsimilar language,providing for immediate application ofAppleton rates upon a contract being reached in that area, had been usedin a contract executed the preceding April between the Green Bay local ofthe Teamsters and a Green Bay employer, but Wetzel had no knowledge ofthis,He never presented the GreenBay languageto the Employers.407increase or prepare for it, and this would pick us upinto the area which our people wanted.Armed with the Lakeview contract,Wetzel thenresumed negotiations in Oshkosh. He testified, and Icredithistestimony, that he did not insist on theLakeview contract with the parity clause, but offered theEmployers that alternative or the $1.85 over 3 years.Referring to a proposal advanced by the Employers'attorney,Mueller, that the contract provide for a loweringof rates, as well as an increase, depending on whatsettlementwas reached in the Appleton negotiation,Wetzel testified:Q. (By Mr. Levy) What position, if any, did youtake about the manner in which the Oshkosh areawages could be raised to Appleton scale?A.Well,Mr.Mueller was - we took the positionwe wanted the 22 cents plus $1.55 Mr. Mueller thensaid why don't we go for what he called an open-end;he says, if it's higher we'll go higher, if it's lower we'llgo lower. I said, - it would fluctuate up or down,more or less, he gave me the impression he was willingto go along with this aspect. I asked Mr. Mueller if wewent to something like this was the $1.55 there for ourpeople, and he sort of, like, smiled and looked at me,and I didn't get what I considered a definite answer.So, then the next thing I threw at the company, I says,"Why don't we just forget about parity, if this is yourbig problem, and just give us $1.85 and we won't havetoworry about anything, then you won't have anylanguage which you feel is illegal, or anything else, we'lljust get $1.85?"Q. (By Mr. Levy) And what was his response?A. He sort of laughed and said "No."Wetzel admitted that in dealing with another Fond du Lacemployer, Ready-Mix Concrete, Inc., he had insisted onthe Lakeview contract, which contained the parity clause.Icredit his testimony that in Oshkosh, however, he wasprepared to accept "either the parity clause, or $1.85, or,as a minimum, $1.77," or the "parity ... up or down" asproposed by Mueller. (The reason Wetzel took a differentposition in the Fond du Lac Ready-Mix situation was thathe thought he had reached a firm agreement thereadopting the Lakeview language.)To be sure, the negotiations between the parties led toboth a lockout and a strike, and the Union's insistence onobtaining some form of parity with Appleton rates was amajor cause of those events, although the parties werealso apart on other matters and were in disagreement overwage rates quite apart from the parity issue. I find,however, that the Union did not insist on the parity clausequoted above as a condition to entering into any contractbutmerely proposed it as one alternative means ofachieving the wage parity with Appleton rates.2.Even if the Union had in fact insisted on the parityclause, I would find no violation in its having done so.Manifestly, the parity clause dealt with wage rates, amandatory subject of bargaining upon which the Unioncould insist to and beyond the point of impasse. As theSupreme Court noted inU.M.W. v. Pennington,381 U.S.657, 664, 665, fn. 1, a union may lawfully seek to obtainthe same wage rates from all the employers in a givenindustry.General Counsel argues that the clause in thiscase is outside the foregoing general rule because it wouldbind the parties to wage rates set by others. This may be areason for the Employers' refusal to accept the clause, butdoes not change its basic character as a wage demand.Indeed it is not unusual for collective agreements to 408DECISIONSOF NATIONALLABOR RELATIONS BOARDprovide for a fluctuating wage structure to be affected bythe Cost of Living Index published by the United StatesDepartment of Labor. The clause at issue would in effectgive such a wage-setting power not to the Government butto the Appleton local and Appletonemployers actingjointly.Finally, the bargaining history of the parties to thiscase establishes that the Oshkosh rates normally were setafter the rates were agreed to in Fond du Lac, and thatthe Oshkosh rates conformed to those in Fond du Lac. Inthe instant case, however, a Fond du Lac company hadalreadyaccepted the questioned clause before it waspresented to the Oshkosh employers. Hence these latteremployers were really asked to do no more than acceptthe Fond du Lac rates which they had customarily done.To be sure, one of those rates embodies the Appletonparityclause,but when this became operative it would betheFond du Lac rate. I see no violation in urgingOshkosh employers to accept, as they had in the past,rates acceptable in Fond du Lac. For that matter I wouldsee no violation if the Union asked to have the Oshkoshemployers abandon their adherence to Fond du Lac ratesand substitute a standard paid in Appleton or Chicago orNew York.Insistenceon such demands may be unwise,and the Employerisunder no obligationto yield to wagedemands he considers excessive, but the fact that the rateinquestion is determined in another locality, and is theproduct of forces other than those immediately involved inthe negotiations does not render it any the less a term orcondition of employment upon which either party mayinsist.Ifindnothingtothecontrary inU.M. W. v.Pennington,381U.S. 657. To be sure, in that case theSupreme Court observed (381 U.S. at 666):But there is nothing in the labor policy indicating thatthe union and the employers in one bargaining unit arefree to bargain about the wages, hours and workingconditions of other bargaining units or to attempt tosettle thesematters for the entire industry. On thecontrary, the duty tobargain unitby unit leads to aquite different conclusion. The union's obligation to itsmembers would seem best served if the union retainedthe ability to respond to each bargaining situation asthe individual circumstancesmight warrant,withoutbeing strait jacketed by some prior agreement with thefavored employers.The Court noted the several Board decisions declaringthat an employer may not condition the signing of acollective-bargainingagreementontheunion'sorganization of other employers in the industry' andcommented(381 U.S. at 667):Permitting insistence on an agreement by the union toattempt to impose a similar contract on otheremployers would likewise seem to impose a restraininginfluence on the extent of collective bargaining, for theunion could avoid impasse only by surrendering itsfreedom to act in its own interestvis-a-visotheremployers, something it will be unwilling to do in manyinstances.Once again the employer's interest is acompetitive interest rather than an interest in regulatingitsown labor relations, and the effect on the union ofsuch an agreement would be to limit the free exercise ofthe employees' right to engage in concerted activitiesaccording to their own views of their self-interest. In'American Range Lines.Inc.13NLRB139,147,Samuel Youlin. 22NLRB 879, 885,Newton Chevrolet.Inc.,37 NLRB334, 341.sum, we cannot conclude that the national labor policyprovides any support for such agreements.While the Court'slanguagewould seem to condemnagreementsunder which a union undertook to impose onotheremployers the terms reached in a particularcontract, it does not deal with an agreement that termsreached elsewhere should be imposed on the contractbeing executed.The difference is significant. In thesituationthe Court condemns the subsequentbargaining isstraitjacketedby the terms already reached, or in theCourt's words theunion is "surrenderingits freedom toact in its own interestvis-a-visother employers ...."Inthe instant situation the subsequent bargaining is free andcompetitive.Moreover, in the instant case the subsequentbargainingwhich would affect the terms of the contractbeing negotiated was not to be done by either of theparties to the instant contract.InDollyMadison Industries, Inc., Richmond DairyDivision,Case 5-CA-3475, now pending before the Boardon exceptions to the Trial Examiner's Decision, Local 592of the Teamsters and the General Counsel attack asviolativeof Section 8(a)(5) companyinsistenceon aproposal that if the union made a contract more favorableto a competitor with respect to rates of pay, hours oflabor, and other conditions of employment, such "morefavorable"terms(from the employer's viewpoint) "shallimmediately and automatically" become applicable asamendmentsto the contract there being negotiated. TrialExaminerBlake, relying onPennington,held insistence onsuch a clauseviolative of Section 8(a)(5). Assuming thather viewsaresustained,thecaseseemscompletelydistinguishablefrom that before us for one of the reasonsjust indicated with respect toPennington,namely that inDollyMadisonthe contract would prevent the contractingunion from having the full freedom of negotiation itshould enjoy with other employers, whereas here theUnion is not itself involved in the subsequent negotiations,and the parties to the subsequent negotiations (theAppleton employers and the Appleton local) are free tobargain intheir respective interests without concern forthe impact that their eventual bargain may have on theOshkosh rates.'Likewise distinguishable are the authorities relied on byGeneralCounsel and by the Charging Parties. Thus,SouthernCaliforniaDistrictCouncil,144NLRB 978,involved an attempt to apply terms of the contract therebeing negotiated to employees outside thebargaining unit.Metropolitan District Council of Philadelphia,137 NLRB1583, concerned an attempt to force an employee to adopta "package" which included nonmandatory subjects ofbargaining,and which was to be administered by anoutside source. Here the only issue involved was wages, amandatory subject of bargaining, and the employers wouldnot have yielded administration of the contract to anoutsidesource,but only the settling of one of its terms.Casesdealingwithperformancebondsorothernonmandatorysubjectsof bargaining likewise have norelevancehere.Finally, cases holding that an employermay not be compelled to bargain with a minority union,'The other distinction I find from Pennington is applicableto both theinstant case and toDollyMadison, namely that inPenningtonthe termsfor the subsequent bargaining werefixed bythe first bargain, whereas inthis case andinDollyMadisonthe initial bargaining was affected by, butdid not itself affect,the later bargainingAffirmanceof the TrialExaminerinDollyMadisonwould not compel reversal here for the reason stated inthe text above; reversal of her decision would seem to lead to affirmancehere. GENERAL TEAMSTER, LOCAL UNION 126and cases holding that he must be free of pressure inchoosing his own bargaining representatives,miss themark. The Employers here are not being asked to bargainwith the Appleton local or to let the Appleton employersbe their bargaining representative.The Union's demand isfor a specific term of the contract to be established by anoutside event.Itherefore conclude that even if the Union here hadinsisted on the parity clause, it would not have violatedtheAct in sodoing.The Employers, of course,remain;ree to resist this or any other economic demand.CONCLUSIONS OF LAW4091.Insistenceon the parity clause set forth in thecomplaint would not violate the Act.2.The Union did not insist on the parity clause or ontheacceptance of any contract without affording theEmployers an opportunity to bargain thereover.RECOMMENDED ORDERThe complaint should be, and hereby is, dismissed.